9/15/2022 11:21:17 AM


                                              Compare Results

                              Old File:                                               New File:
                            22A184.pdf                                            22A184_new.pdf
                                                               versus
                         6 pages (67 KB)                                           6 pages (67 KB)
                      9/14/2022 4:38:59 PM                                      9/15/2022 11:19:38 AM




                  Total Changes               Content                                Styling and
                                                                                     Annotations
                                              0
                  1
                                                  Replacements
                                                                                      0   Styling
                                              0   Insertions
                                                                                      0   Annotations
                                              1   Deletion




                                                  Go to First Change (page 1)




file://NoURLProvided[9/15/2022 11:21:17 AM]
                  Cite as: 597 U. S. ____ (2022)            1




SUPREME COURT OF THE UNITED STATES
                           _________________

                            No. 22A184
                           _________________


       YESHIVA UNIVERSITY, ET AL. v. YU PRIDE
                ALLIANCE, ET AL.
                  ON APPLICATION FOR STAY
                       [September 14, 2022]

   The application for stay pending appeal of a permanent
injunction entered by the New York trial court, presented
to JUSTICE SOTOMAYOR and by her referred to the Court, is
denied without prejudice to applicants again seeking relief
from this Court if, upon properly seeking expedited review
and interim relief from the New York courts, applicants re-
ceive neither. The order heretofore entered by JUSTICE
SOTOMAYOR is vacated.
   Applicants Yeshiva University and its president seek
emergency relief from a non-final order of the New York
trial court requiring the University to treat an LGBTQ stu-
dent group similarly to other student groups in its student
club recognition process. The application is denied because
it appears that applicants have at least two further avenues
for expedited or interim state court relief. First, applicants
may ask the New York courts to expedite consideration of
the merits of their appeal. Applicants do not assert, nor
does the Appellate Division docket reveal, that they have
ever requested such relief. Second, applicants may file with
the Appellate Division a corrected motion for permission to
appeal that court’s denial of a stay to the New York Court
of Appeals, as the Appellate Division clerk’s office directed
applicants to do on August 25. Applicants may also ask the
Appellate Division to expedite consideration of that motion.
   If applicants seek and receive neither expedited review
2       YESHIVA UNIVERSITY v. YU PRIDE ALLIANCE

                      ALITO, J., dissenting

nor interim relief from the New York courts, they may re-
turn to this Court.
   JUSTICE ALITO, with whom JUSTICE THOMAS, JUSTICE
GORSUCH, and JUSTICE BARRETT join, dissenting.
  Does the First Amendment permit a State to force a Jew-
ish school to instruct its students in accordance with an in-
terpretation of Torah that the school, after careful study,
has concluded is incorrect? The answer to that question is
surely “no.” The First Amendment guarantees the right to
the free exercise of religion, and if that provision means an-
ything, it prohibits a State from enforcing its own preferred
interpretation of Holy Scripture. Yet that is exactly what
New York has done in this case, and it is disappointing that
a majority of this Court refuses to provide relief.
  Yeshiva University hosts our nation’s largest Jewish un-
dergraduate institution. That “program is structured to
help students embrace the Jewish faith and engage with
the secular world from a foundation of Torah values.” App.
191. Thus, Yeshiva expects its undergraduate students “to
live in accordance with halachic norms and Torah ideals.”
Id., at 196.
  A student group, the YU Pride Alliance (the Alliance), “ve-
hemently disagreed” with Yeshiva’s interpretation of Torah
with respect to sexual relations between members of the
same sex, so it applied for recognition as an official student
group in order to “ ‘make a statement’ ” and promote “ ‘cul-
tural changes’ ” in the institution. Id., at 16, 250–51. To
facilitate those goals, the Alliance planned to host events
that framed Jewish practices and religious events through
an LGBTQ lens. “After much deliberation” and in consul-
tation with senior rabbis, Yeshiva concluded that recogniz-
ing the Alliance would have “implications that are not con-
sistent with Torah.” Id., at 191. Doing so, Yeshiva believed,
would “ ‘cloud [the] nuanced message’ ” of Torah, which “ ‘ac-
cept[s] each individual with love,’ ” but also “ ‘affirm[s] its
                  Cite as: 597 U. S. ____ (2022)             3

                      ALITO, J., dissenting

timeless prescriptions.’ ” Id., at 107. The University there-
fore denied the Alliance’s request for formal recognition but
made it clear that students could “ ‘socialize in gatherings
[as] they see fit.’ ” Id., at 81, 107.
  Dissatisfied with this response, the Alliance sued Yeshiva
in state court, claiming that its refusal to recognize the
group violated a provision of the New York City Human
Rights Law (NYCHRL) that forbids discrimination on the
basis of sexual orientation and gender. The trial court
agreed. Perfunctorily dismissing the University’s First
Amendment arguments, the court ordered Yeshiva to rec-
ognize the group and to “immediately” grant it “the full and
equal accommodations, advantages, facilities, and privi-
leges afforded to all other student groups.” Id., at 71. The
court denied Yeshiva’s request for a stay pending appeal,
and when the University applied to the Appellate Division
and the Court of Appeals for interim relief, those courts re-
fused without providing a single word of explanation. As a
last resort, Yeshiva turned to this Court, but the majority—
for no good reason—sends the University back to the state
courts. The upshot is that Yeshiva is almost certain to be
compelled for at least some period of time (and perhaps for
a lengthy spell) to instruct its students in accordance with
what it regards as an incorrect interpretation of Torah and
Jewish law.
  An applicant may obtain a stay pending appeal if it makes
a strong showing (1) that it would likely prevail if review is
granted, (2) that it will suffer irreparable harm during the
time it takes for the completion of the appellate process, and
(3) that neither the interests of other parties nor those of
the public militate in favor of denial. Nken v. Holder, 556
U. S. 418, 434 (2009). Yeshiva easily satisfies all these re-
quirements.
  At least four of us are likely to vote to grant certiorari if
Yeshiva’s First Amendment arguments are rejected on ap-
peal, and Yeshiva would likely win if its case came before
4       YESHIVA UNIVERSITY v. YU PRIDE ALLIANCE

                      ALITO, J., dissenting

us. A State’s imposition of its own mandatory interpreta-
tion of scripture is a shocking development that calls out for
review. The Free Exercise Clause protects the ability of re-
ligious schools to educate in accordance with their faith.
See Carson v. Makin, 596 U. S. ___, ___ (2022) (slip op., at
7); Hosanna-Tabor Evangelical Lutheran Church and
School v. EEOC, 565 U. S. 171 (2012). Restrictions on reli-
gious exercise that are not “neutral and of general applica-
bility” must survive strict scrutiny, Church of Lukumi Ba-
balu Aye, Inc. v. Hialeah, 508 U. S. 520, 531, 546 (1993),
and the NYCHRL treats a vast category of secular groups
more favorably than religious schools like Yeshiva. The
NYCHRL exempts any “corporation incorporated under the
benevolent orders law or described in the benevolent orders
law.” NYC Admin. Code §8–102 (2022). It is therefore in-
applicable to large groups like the American Legion and the
Loyal Order of Moose, as well as smaller groups like the
United Scottish Clans of New York and New Jersey. See
N. Y. Ben. Ord. Law §2 (McKinney 2015). But Yeshiva was
denied an exemption, and there has been no showing that
granting an exemption to Yeshiva would undermine the
policy goals of the NYCHRL to a greater extent than the
exemptions afforded to hundreds of diverse secular groups.
Accordingly, strict scrutiny applies. Based on the papers
submitted to us in connection with this application, it is not
likely that the Alliance could satisfy its burden under that
standard.
  Unless a stay is granted, Yeshiva will be required to rec-
ognize the Alliance as an official student group and to grant
it all the privileges extended to other such groups. As the
Alliance has contended, this would force Yeshiva to make a
“statement” in support of an interpretation of Torah with
which the University disagrees. The loss of First Amend-
ment rights for even a short period constitutes irreparable
harm, Roman Catholic Diocese of Brooklyn v. Cuomo, 592
U. S. ___, ___ (2020) (per curiam) (slip op., at 5), and the
                  Cite as: 597 U. S. ____ (2022)            5

                      ALITO, J., dissenting

appellate process in the state courts could easily drag on for
many months. And as for the interests of Alliance members
and the general public, while a stay would deprive the Alli-
ance of the statement it wishes to obtain, Alliance members
would not be prevented from socializing and conducting ac-
tivities that do not require official recognition.
  The majority does not address our well-established stand-
ard for granting a stay but instead suggests that we cannot
grant a stay because the New York courts have not entered
a final order. But the state courts’ denial of interim relief
constitutes a final order under National Socialist Party of
America v. Skokie, 432 U. S. 43, 44 (1977) (per curiam). It
is ironic that the theory that supported a stay in that case
is eschewed here. Moreover, it is far from clear that our
authority to issue a stay of a state court order that violates
the Constitution is limited to situations in which a final or-
der has been entered below. See, e.g., Roche v. Evaporated
Milk Assn., 319 U. S. 21, 25 (1943); General Atomic Co. v.
Felter, 436 U. S. 493, 497 (1978) (per curiam); Volkswagen-
werk A. G. v. Falzon, 461 U. S. 1303, 1304 (1983) (O’Connor,
J., in chambers).
  The majority instructs Yeshiva to pursue two avenues of
relief in state court before filing another application here.
First, the University is told to seek “expedit[ed] considera-
tion of the merits of [its] appeal.” Ante, at 1. But even ex-
pedited review could take months, and during all that time,
the University would be required to continue to make the
statement about Torah that it finds objectionable. Thus, an
expedited appeal in and of itself would not be sufficient to
protect Yeshiva’s First Amendment rights. Second—and
more to the point—the majority seems to think that it is
still possible for the University to persuade the Court of Ap-
peals to grant a stay. Of course, the Court of Appeals has
already denied Yeshiva’s application for interim relief, but
the majority interprets a case comment written by a court
clerk employed by the Appellate Division to mean that the
6       YESHIVA UNIVERSITY v. YU PRIDE ALLIANCE

                     ALITO, J., dissenting

Court of Appeals may give Yeshiva a second bite at the ap-
ple notwithstanding its previous denial. That interpreta-
tion is dubious, yet the majority seizes upon it as disposi-
tive.
  I doubt that Yeshiva’s return to state court will be fruit-
ful, and I see no reason why we should not grant a stay at
this time. It is our duty to stand up for the Constitution
even when doing so is controversial.
  For these reasons, I respectfully dissent.